DETAILED ACTION
This is the first Office Action on the merits based on the 17/569,426 application filed on 01/05/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1, as originally filed, is currently pending and considered below.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a plurality of side connectors each configured to receive a pair of colinear end segments”. The limitation renders the claim indefinite because it is unclear how each of the side connectors are configured to receive a pair of colinear end segments. Each end segment 244, 246, 248, 250, 252, 254 is not co linear to another end segment. 

Claim 1 recites the limitation “a face crossbar perpendicular to the end segments” The limitation renders the claim indefinite because it is unclear what is the face crossbar and if it is the same structure as the edge crossbar within claim 1.

Claim 1 recites the limitation “a plurality of crossbars and end segments” The limitation renders the claim indefinite because it is unclear if the plurality of crossbars and end segments are the same as the face crossbar, pair of end segments, edge crossbar, or a pair of colinear end segments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL 1 (Pickler Triangle; 1/26/2019). https://www.etsy.com/dk-en/listing/652036403/climbing-triangle-baby-climber-triangle

    PNG
    media_image1.png
    108
    252
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    422
    488
    media_image2.png
    Greyscale

Regarding claim 1, NPL 1 discloses a climbing structure (Pickler climbing triangle; Figure above) comprising: a plurality of corner connectors (i.e., the corner connectors are the large screws at each corner of the triangle that receive the end segments/wood planks by drilling into each end segment, the bottom right corner connector receiving the top end segment by the connection of the corner connector/large screw and the edge crossbar; See annotated Figure above) each configured to receive a pair of end segments oriented at an acute angle to each other and defining an end plane and an edge crossbar perpendicular to the end plane (i.e., the end segments are the wood planks on the edge of the triangular prism that form a triangular face with each segment forming an acute angle and having edge cross bars at their edges; See annotated Figure above); a plurality of side connectors (i.e., the side connectors are the small screws drilled into the sides of the planks/end segments to connect the end segments to the crossbars) each configured to receive a pair of colinear end segments (i.e., the side connector screws are connected by drilling the co linear end segments to the crossbars); a face crossbar (i.e., the face crossbar is interpreted to be the same structure as the edge crossbar) perpendicular to the end segments; and a plurality of crossbars (i.e., each crossbar placed within the edge segments by the screws/side connectors) and end segments interconnecting the corner connectors and side connectors in a body having triangular end faces and rectangular side faces (i.e., the connectors and crossbars form a triangular prism with end faces that are triangular and the side faces being rectangular)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./             Examiner, Art Unit 3784                                                                                                                                                                                           
/JENNIFER ROBERTSON/             Primary Examiner, Art Unit 3784